                                                Case 4:20-cv-04015-DMR Document 14 Filed 07/16/20 Page 1 of 1



                                       David W. Shapiro (SBN 219265)
                                  1    Fred Norton (SBN 224725)
                                       Matthew W. Turetzky (SBN 280997)
                                  2    THE NORTON LAW FIRM PC
                                       299 Third Street, Suite 106
                                  3    Oakland, CA 94607
                                       Telephone: (510) 906-4907
                                  4    dshapiro@nortonlaw.com
                                       fnorton@nortonlaw.com
                                  5    mturetzky@nortonlaw.com
                                  6    Attorneys for Plaintiff
                                       MARC COHODES
                                  7

                                  8
                                                                    UNITED STATES DISTRICT COURT
                                  9
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                          MARC COHODES, an individual,
                                  11                                                       Case No. 4:20-cv-04015-DMR
                                                 Plaintiff,
                                  12                                                       CONSENT OR DECLINATION
                                                  v.                                       TO MAGISTRATE JUDGE
Northern District of California
 United States District Court




                                  13                                                       JURISDICTION
                                          UNITED STATES DEPARTMENT OF JUSTICE,
                                  14      FEDERAL BUREAU OF INVESTIGATION, and
                                          EXECUTIVE OFFICE FOR UNITED STATES
                                  15      ATTORNEYS,

                                  16             Defendants.

                                  17
                                          ☒ Consent to Magistrate Judge Jurisdiction
                                  18
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                  19
                                       United States Magistrate Judge conduct all further proceedings in this case, including trial and
                                  20   entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                       United States Court of Appeals for the Ninth Circuit.
                                  21

                                  22                                                             Matthew W. Turetzky
                                        DATE:   July 16, 2020                           NAME:
                                  23                                            COUNSEL FOR
                                                                                                 Plaintiff MARC COHODES
                                                                                (OR “PRO SE”):
                                  24

                                  25
                                                                                                 /s/ Matthew W. Turetzky
                                                                                                                Signature
                                  26

                                  27

                                  28
                                       Case No. 4:20-cv-04015-DMR
                                                           PLAINTIFF’S CONSENT TO MAGISTRATE JUDGE JURISDICTION
                                                                                    1
